    Case: 3:20-po-00009-MRM Doc #: 15 Filed: 03/11/21 Page: 1 of 1 PAGEID #: 6




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,             :      Case No. 3:20-po-009




       -   vs   -                                           Magistrate Judge Michael R. Merz

KENNETH M. CASUN,

                              Defendant.             :



                                   DISMISSAL ORDER


        The above-captioned petty offense case is hereby dismissed without prejudice for want of

prosecution. The docket reflects that the Court has been unable to notify Defendant of court

proceedings because the address provided by the United States is insufficient, according to the

United States Postal Service (See Doc. No. 7).

       If the United States wishes to pursue this charge, the Magistrate Judge respectfully

recommends that it file a complaint and obtain issuance of alias process.



March 11, 2021.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                 1
